Citation Nr: 1119000	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  05-36 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated 50 percent disabling.

2.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure or as secondary to diabetes mellitus, type II.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United Stats Army from September 1966 to June 1968.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta Maine.  During the course of the appeal, the Veteran moved to Massachusetts; original jurisdiction now resides in the Boston, Massachusetts RO.

In February 2007, the Board remanded the Veteran's claims so that the Veteran could be afforded a personal hearing before a Veterans Law Judge.  In September 2007, the Veteran testified at a Board hearing before the undersigned at the RO in Boston, Massachusetts.  A transcript of that hearing has been associated with the Veteran's claims folder.

In October 2007, the Board again remanded the Veteran's claims for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in an April 2009 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

In a July 2009 decision, the Board increased the disability rating assigned to the Veteran's service-connected PTSD to 50 percent but denied a higher rating; the Board also denied the Veteran's claim of entitlement to service connection for peripheral neuropathy and remanded his claim of entitlement to service connection for a skin disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In May 2010, the Court partially vacated the Board's July 2009 decision and remanded the PTSD and peripheral neuropathy issues to the Board for further consideration pursuant to a Joint Motion for Partial Remand dated in March 2010.  

In an October 2010 letter, the Board provided the Veteran and his attorney the opportunity to submit additional evidence and argument in support of the appeal.  In response to the Board's letter, the Veteran's attorney submitted further evidence and argument in April 2011.  At that time, the Veteran's attorney also submitted a written waiver of local consideration of this evidence.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010). 

The Veteran has alleged inability to retain employment due to his service-connected PTSD.  See, e.g., the Veteran's attorney's written argument dated April 2011.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.

Issue not on appeal

As indicated above, the July 2009 Board decision remanded the Veteran's claim of entitlement to service connection for skin disability.  In a July 2009 rating decision, the AMC granted the Veteran's skin disability claim and assigned a 10 percent disability rating effective July 15, 2004.  To the Board's knowledge, the Veteran has not disagreed with that decision.  That matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates that the Veteran's service-connected PTSD more closely approximates total occupational and social impairment.

2.  On April 26, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his attorney, that a withdrawal of his appeal as to the peripheral neuropathy claim was requested.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of a disability rating of 100 percent for the Veteran's PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for the withdrawal of the Substantive Appeal by the Veteran as to the issue of entitlement to service connection for peripheral neuropathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to an increased disability rating for service-connected PTSD.  As will be discussed below, the Veteran has indicated his intent to withdraw his appeal as to the issue of entitlement to service connection for peripheral neuropathy.  Also, as indicated above, the issue of entitlement to TDIU will be addressed in the Remand section below.
The Board will discuss certain preliminary matters.  

Compliance with the Joint Motion's directives

As was noted in the Introduction, the Veteran's increased rating claim involves a Joint Motion for Partial Remand by the Court.  The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with that obligation in mind.

The March 2010 Joint Motion for Partial Remand found that, in denying the Veteran entitlement to an increased disability rating for PTSD in excess of 50 percent, the Board failed to provide adequate reasons or bases addressing whether the Veteran's depression symptoms entitled him to a rating in excess of 50 percent.  In particular, the parties indicated that the Board failed to appropriately consider evidence of the Veteran's inability to establish and maintain effective relationships.  The parties further stated that the Board failed to consider the 2008 VA examiner's findings that the Veteran had made a poor adjustment since his last examination in its determination that staged ratings were not warranted.  Additionally, the parties indicated that the Board improperly proceeded in its decision without first obtaining the Veteran's Social Security Administration (SSA) records and his VA vocational rehabilitation records.

As indicated above, following the issuance of the October 2010 letter in which the Board provided the opportunity to submit additional evidence and argument in support of the appeal, the Veteran's attorney submitted the Veteran's SSA records and his missing VA vocational rehabilitation records.  Accordingly, the need for an additional Board remand in order for said records to be obtained has been abrogated.  As will be detailed below, the Board has undertaken its analysis in full consideration of the Joint Motion's directives.  The Board is confident that if any additional problems existed, the Court would have brought them to the Board's attention.  See Harris v. Derwinski, 1 Vet. App.180, 183 (1991) [holding that the "Court will (not) review BVA decisions in a piecemeal fashion"].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

VCAA notice letters were sent to the Veteran regarding his increased rating claim in August 2004, October 2004, November 2004, and April 2011.  The Board need not, however, discuss the sufficiency of either the VCAA notice letters or VA's development of the claim in light of the fact that the Board is granting the claim.  Thus, any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

In a July 2006 letter, the Veteran also received notice regarding degree of disability and effective date as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board observes that all due process concerns have been satisfied.  See 
38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of an attorney and, as indicated above, testified at a personal hearing before the undersigned.  

Accordingly, the Board will proceed to a decision.



1.  Entitlement to an increased disability rating for service-connected PTSD, currently evaluated 50 percent disabling.

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2010).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2010); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD].  Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including major depressive disorder and PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  

Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.  Under these criteria, PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130 (2010).  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

100 percent:  Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.  

70 percent:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

50 percent:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

30 percent: Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing in school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communications or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  

See 38 C.F.R. § 4.130 (2010) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

Analysis

The Veteran seeks a disability rating in excess of the currently assigned 50 percent for his service-connected PTSD.

After having carefully reviewed the record, and for reasons explained in greater detail below, the Board concludes that a 100 percent disability rating is warranted under the schedular criteria.  

As was described above, under 38 C.F.R. § 4.130, Diagnostic Code 9434 (2010), in order to warrant a 100 percent disability rating, the evidence must show total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.  

Critically, the totality of the evidence of record indicates that the Veteran's cumulative PTSD symptomatology more closely approximates total social and occupational impairment.  The Veteran recently submitted a March 2011 letter from Dr. M.L.C. which detailed a current assessment of the Veteran's psychological symptomatology.  Crucially, Dr. M.L.C. indicated, "I have reviewed the medical record as well as personally interviewed the Veteran . . . regarding the severity of his PTSD.  My review of the medical records and discussion with the Veteran led me to conclude that [his] PTSD has been totally disabling, intractable, progressive, and the cause of complete incapacity to function in any social or occupational setting since at least 2000, when he first sought help for his PTSD symptoms."  The March 2011 report continued, "[the Veteran's] PTSD is profound, severe, and intractable.  He has been completely impaired since 2000 from any kind of real occupational environment.  Working for his friend until 2006 was not a job.  He was sheltered, protected, and given meaningless work in order to provide him with a paycheck.  This was not employment, but friendship."  

Dr. M.L.C.'s findings are supported by those documented in the March 2007 Massachusetts Disability Determination Services (DDS) psychological assessment, in which the reviewing licensed clinical social worker found that the Veteran's "ability to deal with work stress, to function independently, and to maintain attention and concentration may be somewhat limited."  The report continued, "[a]pparently, up until a couple of years ago, he was managing to work, but he did agree that the symptoms of this disorder he thinks have worsened because he is not working and they have more opportunity to come to mind.  Therefore, I would say that they might very well interfere more now in a work situation with stress.  So, I would say that these functions are limited.  He also said that he is unable to focus, so that function would be severely limited.  His ability to understand, remember, and carry out complex and detailed job instructions, as well as simple ones, I would say is also quite limited because of anxiety and depression."

In his March 2011 report, Dr. M.L.C. also identified significant social isolation as a continuing symptom of the Veteran's service-connected PTSD; specifically, he stated that the Veteran's disabling illness "has essentially caused him to be an outcast from society."  The Board notes that this finding is consistent with the findings of the July 2008 VA examiner who indicated that the Veteran's "attitude towards social interactions is that he would prefer 'just being left alone.'"  Similarly, the December 2007 VA examiner reported that the Veteran "is socially isolated, resentful, angry, depressed . . . has had one close friend whom he sees infrequently and avoids connections with others including his children."

As for specific criteria found in 38 C.F.R. § 4.130, the medical evidence of record demonstrates that the Veteran does not experience gross impairment in thought processes and communication.  Although, as noted above, the Veteran's ability to focus and concentrate is significantly impaired.  See the March 2011 assessment by Dr. M.L.C.; see also the March 2007 Massachusetts DDS psychological assessment.  There is also no medical evidence of persistent delusions or hallucinations.

Further, although there is no medical evidence of persistent danger of the Veteran hurting others, there is some evidence of a persistent danger of the Veteran hurting himself.  Specifically, Dr. M.L.C. noted that the Veteran "described intermittent suicidal ideation, at times with plan and intent."  See the March 2011 psychological assessment from Dr. M.L.C.

With regard to memory loss, the Veteran has reported experiencing short-term memory impairment.  Specifically, the December 2007 VA examiner stated that the Veteran's immediate memory is "mildly impaired," in that he forgets new information and must write down information such as names, phone numbers, appointments, and directions."  Consistently, the July 2008 VA examiner noted that the Veteran's memory is "poor with one of three items recalled after a short time delay."  However, memory loss for names of close relatives, the Veteran's own name, and the like are not demonstrated by the objective medical evidence of record.  There is also no medical and lay evidence to suggest that the Veteran experiences the inability to perform activities of daily living including maintenance of minimal personal hygiene.  

Although the Veteran does not meet all of the schedular criteria contained in Diagnostic Code 9411 for the assignment of a total [100 percent] disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating].  As indicated above, the cumulative evidence of record indicates that the Veteran's PTSD symptoms result in his total social and occupational impairment.

Accordingly, even though all of the criteria for a 100 percent disability rating have not been met, the Board finds that the overall level of the Veteran's psychiatric symptomatology, being reflective of his major impairment in occupational and social functioning, approaches that which warrants the assignment of a 100 percent rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.7 (2010).  Accordingly, a 100 percent rating is assigned.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  

Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  The RO determined the date of claim to be July 15, 2004.  Therefore, pursuant to Hart the question to be answered by the Board is whether any different rating should be assigned for the relevant time period under consideration [July 15, 2003 to the present].

Crucially, as indicated above, Dr. M.L.C. specifically found that the Veteran's PTSD symptomatology has rendered him incapable of functioning "in any social or occupational setting since at least 2000, when he first sought help for his PTSD symptoms."  Dr. M.L.C. based this conclusion on a thorough review of the Veteran's medical records and examination of the Veteran.  Dr. M.L.C. noted that the Veteran's failure to seek treatment for his psychological problems and his underreporting of said symptomatology is consistent with the nature of his psychiatric disease.  See the March 2011 psychological assessment of Dr. M.L.C.  Moreover, the Board notes that the medical evidence of record, including evaluation and treatment records, documents the Veteran's increasingly severe psychiatric symptomatology.  See the VA examinations dated December 2007 and July 2008; see also the Massachusetts DDS examination dated March 2007; see also the March 2011 assessment from Dr. M.L.C.  Accordingly, the medical evidence shows that the Veteran's psychiatric symptomatology has not changed appreciably during the appeal period.  The Board therefore finds that the 100 percent disability ratings may be assigned to service-connected PTSD for the appeal period.

In summary, for reasons and bases expressed above, it is the Board's decision that a 100 percent disability rating is assigned for the Veteran's service-connected PTSD.  The appeal is allowed.

2.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure or as secondary to diabetes mellitus, type II.

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204 (2010).

In a signed statement received on April 26, 2011, the Veteran, through his attorney, expressed his intent to withdraw his appeal as to the issue of entitlement to service connection for peripheral neuropathy.  See 38 C.F.R. § 20.204 (2010).  
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  The Veteran has withdrawn his appeal as to the issue of entitlement to service connection for peripheral neuropathy.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for peripheral neuropathy and the appeal is therefore dismissed.


ORDER

An increased disability rating of 100 percent is granted for the service-connected PTSD, subject to controlling regulations applicable to the payment of monetary benefits.

The Veteran's appeal as to the issue of entitlement to service connection for peripheral neuropathy is dismissed.


REMAND

3.  Entitlement to TDIU.

As described in the Introduction, the Veteran has raised a claim for TDIU.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  After having carefully considered the Veteran's TDIU claim, and for reasons expressed immediately below, the Board finds that the Veteran's claim must be remanded for additional development.  Critically, the Veteran has not received notice pursuant to the VCAA as it pertains to his recent claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.

Accordingly, the case is REMANDED for the following action:

1. VBA should review the Veteran's claims folder and ensure that all notification and developmental action required by the VCAA is completed.  In particular, the RO should ensure that notification is provided to the Veteran regarding the requirements and development procedures necessary to substantiate a claim of TDIU.

2. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


